DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
JP2000-306903 (herein “Terasaki”, see English translation filed in IDS dated 7/23/20).
As to claim 4, Terasaki teaches a method ([0042] – [0046]) for manufacturing epitaxial wafers using an apparatus for manufacturing epitaxial wafers, the apparatus ([0035]-[0039] Fig. 1) comprising: a reaction chamber (11) for growing an epitaxial film on a wafer ([0037] and [0046]); a wafer transfer chamber (13) communicating with the reaction chamber ([0037]); a gate valve (16) provided in an interconnection part between the reaction chamber and the wafer transfer chamber ([0045]), the gate valve opening and closing a gas flow between the reaction chamber and the wafer transfer chamber ([0045]); and a wafer transfer device (31) provided in the wafer transfer chamber ([0037]), the wafer transfer device loading an unprocessed wafer from the wafer transfer chamber to the reaction chamber and unloading a processed wafer from the reaction chamber to the wafer transfer chamber ([0046]), the method comprising: controlling a pressure in the wafer transfer chamber within a predetermined range ([0043]); and controlling a pressure in the reaction chamber to any one of: a first pressure when an epitaxial film formation 
As to claim 5, Terasaki further teaches the pressure in the reaction chamber is controlled to the first pressure or the second pressure during a period from a time point when the epitaxial film formation process is completed in the reaction chamber and the purge process for the gas in the reaction chamber is completed to a time point when the gate valve is opened to unload the wafer into the wafer transfer chamber ([0044] – [0046]).

Allowable Subject Matter
Claims 1-3 and 6 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach a first controller for executing control to load the wafer from the wafer transfer chamber to the reaction chamber, perform an epitaxial film formation process in the reaction chamber, and then unload the wafer from the reaction chamber to the wafer transfer chamber; a first gas evacuator for evacuating a gas in the wafer transfer chamber; a second gas evacuator for evacuating a gas in the reaction chamber; and a second controller for controlling an amount of gas evacuation performed by the first gas evacuator and an amount of gas evacuation performed by the second gas evacuator, the second controller operating to: control the amount of gas evacuation performed by the first gas evacuator within a predetermined range; input a control signal for a step of growing the epitaxial film controlled by the first controller; and control the amount of gas evacuation performed by the second gas evacuator on a basis of the control signal, wherein the amount of gas evacuation performed by the second gas evacuator is controlled to any one of: a first amount of gas evacuation when an epitaxial film formation process is performed in the reaction chamber; a second amount of gas evacuation smaller than the first amount of gas evacuation when the gate valve is opened to load or unload the wafer between the reaction chamber and the wafer transfer chamber; and a third amount of gas evacuation larger than the first amount of gas evacuation until a purge process for the gas in the reaction chamber is completed after the epitaxial film formation process is completed in the reaction chamber.
Terasaki teaches the method and apparatus as outlined in the rejection of claim 4 but fails tot teach the first and second controllers controlling not only gas evacuators but also the second controller operating to: control the amount of gas evacuation performed by the first gas evacuator within a predetermined range; input a control signal for a step of growing the epitaxial film controlled by the first controller; and control the amount of gas evacuation performed by the second gas evacuator on a basis of the control signal,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
3/11/22